THREADGILL, Acting Chief Judge.
George W. Garbutt, a defendant in a civil action for assault and battery, intentional infliction of emotional distress, defamation, and seeking a permanent injunction, appeals a final judgment entered against him, based on a jury verdict for $1.75 million. The jury returned this verdict following a two-month trial. The action arises from allegations by Garbutt’s former live-in girlfriend of physical and emotional abuse. Garbutt raises nine issues on appeal. We affirm.
We have reviewed the record which is relevant to the issues raised on appeal. It reflects that the trial judge was extremely patient during the trial and thorough in his consideration of these issues. He consistently allowed both sides to fully make their arguments, he thoroughly analyzed the case law presented to him, and, in several instances, he did independent research before ruling. In addition, he filed a well-reasoned sixty-eight-page order denying Garbutt’s motion for new trial. That order analyzes and rejects each of the issues raised on appeal. We may not have reached the same decision as the trial court on each issue, but under the appropriate standard of review we conclude that there is no reversible error and affirm the final judgment.
Because we conclude there is merit to the position set forth in the concurring opinion which, if adopted, would result in a new trial, we certify to the Florida Supreme Court the following question as one of great public importance:
TO PRESERVE ERROR, IS A CONTEMPORANEOUS OBJECTION REQUIRED FOR EACH INSTANCE OF IMPROPER ARGUMENT OR CAN *728THE ISSUE BE PRESERVED BY A MOTION FOR MISTRIAL BEFORE THE CASE IS SUBMITTED TO THE JURY?
Affirmed; question certified.
BLUE, J., Concurs specially, and CASANUEVA, J., Concurs.